Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/104,524, filed on 08/17/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an ultrasound signal” in line 5. This limitation is vague as it is unclear if this is the same or different limitation as “an ultrasound signal” in claim 1, line 2. To overcome the rejection, the recited limitation should read “the ultrasound signal”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-15, and 17-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ogasawara et al. (US Pub No. US20060116583).

Regarding claim 1, Ogasawara teaches An ultrasound imaging apparatus comprising: a probe configured to transmit an ultrasound signal to an object and detect an 5echo signal (Figure 1, element 12, see paragraph 0038); one or more processors configured to acquire a plurality of ultrasound contrast agent images of a region of interest of the object after an ultrasound signal for destroying a contrast agent is transmitted through the probe to the region of interest of the k (k1, 2, ..., n, 10and n is an integer of 2 or more) (see paragraph 0059), generate a kth cumulative ultrasound contrast agent image by accumulating the plurality of acquired ultrasound contrast agent images at every time intervals of tk to generate n cumulative ultrasound contrast agent images (See paragraph 0083); and a display configured to display the generated n cumulative ultrasound contrast 15agent images, wherein tk satisfies tk > tk.1  (see paragraph 0083).

Regarding claim 2, Ogasawara teaches The ultrasound imaging apparatus of claim 1, wherein a sound pressure of the ultrasound signal is determined based on an energy level for destroying the contrast 20agent (see paragraph 0059).

Regarding claim 3, Ogasawara teaches The ultrasound imaging apparatus of claim 1, further comprising an input interface configured to receive a user input of setting tk and n (see paragraph 0074), wherein the one or more processors are further configured to set tk and n based 25on the user input (see paragraph 0059).

Regarding claim 4, Ogasawara teaches The ultrasound imaging apparatus of claim 1, further comprising a storage storing the plurality of acquired ultrasound contrast agent images and the kth cumulative ultrasound contrast agent image (see paragraph 0115).



Regarding claim 7, Ogasawara teaches The ultrasound imaging apparatus of claim 1, wherein the one or more processors are further configured to generate first to nth total cumulative ultrasound contrast agent images by performing, n times from k=1 to k=n (see paragraph 0083), a process of generating a kth total cumulative ultrasound contrast agent image obtained by accumulating first to kth cumulative ultrasound contrast agent images (see paragraph 0083), and  15the display is further configured to display the first to nth total cumulative ultrasound contrast agent images (see paragraph 0083).

Regarding claim 8, Ogasawara teaches The ultrasound imaging apparatus of claim 7, wherein the one or more processors are further configured to generate one video edited 20so that the first to nth total cumulative ultrasound contrast agent images are sequentially reproduced (see paragraphs 0053 and 0073), and the display is further configured to display the video (see paragraphs 0053 and 0073),.

Regarding claim 9, Ogasawara teaches An ultrasound imaging apparatus comprising:  25a probe configured to transmit an ultrasound signal to an object and detect an echo signal (Figure 1, element 12, see paragraph 0038); one or more processors configured to acquire fk ultrasound contrast agent images of a region of interest of the object after an ultrasound signal for destroying a contrast agent is transmitted through the probe to the region of interest of the object (see paragraph 0016), 30into which the contrast agent is injected (k1, 2, ..., n, and n is an integer of 2 or more), and generate n cumulative ultrasound contrast agent images by performing, n times 24from k=1 to k=n, a process of generating a kth cumulative ultrasound contrast agent image by accumulating the acquired fk ultrasound contrast agent images (see paragraph 0083); and a display configured to display the generated n cumulative ultrasound contrast agent images, 5wherein fk satisfies fk > fk.1 (see paragraph 0083).

Regarding claim 10, Ogasawara teaches the ultrasound imaging apparatus of claim 9, wherein one or more processors are further configured to generate one video edited so that the n cumulative ultrasound contrast agent images are sequentially reproduced (see paragraphs 0053 and 0073), and 10the display is further configured to display the video (see paragraphs 0053 and 0073).

Regarding claim 11, Ogasawara teaches The ultrasound imaging apparatus of claim 9, wherein the one or more processors are further configured to generate first to nth total cumulative ultrasound contrast agent images by performing, n times from k=1 to k=n, a process of generating 15a kth total cumulative ultrasound contrast agent image obtained by accumulating first to kth cumulative ultrasound contrast agent images (see paragraph 0083), and the display is further configured to display the first to nth total cumulative ultrasound contrast agent images (see paragraph 0083).

Regarding claim 12, Ogasawara teaches A method of controlling an ultrasound imaging apparatus, the method comprising: acquiring a plurality of ultrasound contrast agent images of a region of interest of the object after an ultrasound signal for destroying a contrast agent is transmitted to the region of interest of the object (see paragraph 0016), into which the contrast agent is injected (Figure 3, S2, see paragraph 0073), at time intervals 25of tk (k1, 2, ..., n, and n is an integer of 2 or more) (See paragraph 0059), generating a kth cumulative ultrasound contrast agent image by accumulating the plurality of acquired ultrasound contrast agent images at every time intervals of tk to generate n cumulative ultrasound contrast agent images (see paragraph 0083); and displaying the generated n cumulative ultrasound contrast agent images, 30wherein tk satisfies tk > tk.1 (see paragraph 0083).

Regarding claim 13, Ogasawara teaches The method of claim 12, wherein a sound pressure of the ultrasound signal is determined based on an energy level for destroying the contrast agent (see paragraph 0059).

Regarding claim 14, Ogasawara teaches The method of claim 12, further comprising:  5receiving an input of setting tk and n; and setting tk and n based on the input (see paragraph 0074).

Regarding claim 15, Ogasawara teaches The method of claim 12, wherein the generating of the n cumulative ultrasound contrast agent images comprises storing the plurality of acquired ultrasound 10contrast agent images and the kth cumulative ultrasound contrast agent image (see paragraph 0115).

Regarding claim 17, Ogasawara teaches The method of claim 12, further comprising: generating one video edited so that the n cumulative ultrasound contrast agent images are sequentially reproduced; and displaying the video (see paragraphs 0053 and 0073).

Regarding claim 18, Ogasawara teaches The method of claim 12, further comprising: generating first to nth total cumulative ultrasound contrast agent images by performing (see paragraph 0083), n times from k=1 to k=n, a process of generating a kth total cumulative ultrasound contrast agent image obtained by accumulating first to kth cumulative 25ultrasound contrast agent images (See paragraph 0083); and displaying the first to nth total cumulative ultrasound contrast agent images (See paragraph 0083).

Regarding claim 19, Ogasawara teaches The method of claim 18, further comprising: generating one video edited so that the first to nth total cumulative ultrasound 30contrast agent images are sequentially reproduced; and displaying the video (see paragraphs 0053 and 0073).

Regarding claim 20, Ogasawara teaches A computer program product comprising a computer-readable storage medium storing instructions for performing the method of claim 12 (See paragraphs 0046 and 0124).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US Pub No. US20060116583) in the view of Guracar (US Pub No. US20090187103).
Regarding claim 5, Ogasawara teaches The ultrasound imaging apparatus of claim 1, however, Ogasawara fails to explicitly teach wherein the one or more processors are further configured to correct shaking of the plurality of ultrasound contrast agent images according to movement of the object.
Guracar, in the same field of endeavor in the subject of ultrasound contrast agent imaging, teaches the one or more processors are further configured to correct shaking of the plurality of ultrasound contrast agent images according to movement of the object (see paragraphs 0071-0074, motion correction).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ogasawara to incorporate the teachings of Guracar to provide the one or more processors are further configured to correct shaking of the plurality of ultrasound contrast agent images according to movement of the object. Doing so would reduce blurring and imaging artifact and would result in more accurate images of the region of interest (see Guracar, paragraph 0075).

Regarding claim 16, Ogasawara teaches The method of claim 12, however, Ogasawara fails to explicitly teach wherein the generating of the n cumulative ultrasound contrast agent images comprises correcting shaking of the plurality of ultrasound contrast agent images according to movement of the object. Instead Ogasawara teaches generating the n cumulative contrast agent images.
Guracar, in the same field of endeavor in the subject of ultrasound contrast agent imaging, teaches correcting shaking of the plurality of ultrasound contrast agent images according to movement of the object (see paragraphs 0071-0074, motion correction).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ogasawara to incorporate the teachings of Guracar to provide correcting shaking of the plurality of ultrasound contrast agent images according to movement of the object. Doing so would reduce blurring and imaging artifact and would result in more accurate images of the region of interest (see Guracar, paragraph 0075).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. US20160279449, to Powers, Devices and methods for ultrasound treatment of ischemic stroke.
US Pub No. US 20080294049, to Guracar, targeted contrast agent imaging with medical diagnostic ultrasound.
US Pub No. US 20050055178, to Phillips, adaptive contrast agent medical imaging.
US Pub No. US 20040077952, to Rafter, system and method for improved diagnostic image displays.
US Patent No. US 6398735, to Clark, detecting relative level of an ultrasound imaging contrast agent.
US patent No. US 6319204, to Brock-Fisher, ultrasound method for indicating a rate of prefusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793